Wood C.P. No. 2007CR0359. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas for Wood County. Upon consideration of appellant’s motion to supplement the record,
It is ordered by the court that the motion is granted. The Clerk of Court for the Wood County Court of Common Pleas shall supplement the record in this case with the written transcript of the August 9, 2007 proceedings before the Perrysburg Municipal Court. The record shall be supplemented within twenty days of the date of this entry.